Citation Nr: 1209302	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to June 1963. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for IBS (claimed as "nervous stomach") and assigned an initial 0 percent, i.e., noncompensable rating retroactively effective from February 21, 2002, the date of receipt of this claim.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals the rating initially assigned for a disability, upon the granting of service connection for it, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at other times during the pendency of the appeal).

Another RO decision since issued in April 2008, during the pendency of this appeal, increased the rating for the IBS from 0 to 10 percent as of that same retroactive effective date of February 21, 2002.  The Veteran since has continued to appeal, requesting an even higher initial rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating for this disability unless he expressly indicates otherwise).

This claim requires further development before being decided on appeal, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran has not undergone a VA compensation examination for this disability since November 2005, and even then the examination was when he was trying to establish his underlying entitlement to service connection for his IBS, since granted, so that evaluation primarily concerned the etiology of this disorder in terms of its relationship to his military service, not so much instead the severity of the IBS, which is now the determinative issue since he is requesting an even higher rating for this condition.  And as evidenced by the RO's decision during the pendency of this appeal to increase the rating for this disability from 0 to 10 percent, retroactively effective as of the date of receipt of this claim, the VA and private medical records in the file on which this rating increase was based show the initial 0 percent rating was insufficient, although the RO has determined a rating higher than 10 percent is unwarranted.

In light of the Veteran's contentions of even greater disability, however, and the amount of time (nearly 61/2 years) that has passed since his last examination for this disability, he needs to be reexamined to reassess the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his IBS.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional evaluation or treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's IBS.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of the IBS, this should include specific findings addressing the applicable rating criteria listed under 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7346.  To this end, the examiner should indicate whether the Veteran has severe IBS manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim as the Board would then be left to rate this disability based on the medical and other evidence already in the file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

3.  Then adjudicate this claim for an even higher initial rating for the IBS in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


